13-3804
    Zhang v. Lynch
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A201 128 048
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 7th day of December, two thousand fifteen.

    PRESENT:
             REENA RAGGI,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    RIJUAN ZHANG,
             Petitioner,

                     v.                                    13-3804
                                                           NAC
    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________




                 *
              Pursuant to Fed. R. App. P. 43(c)(2), Attorney
        General Loretta E. Lynch is automatically substituted for
        former Attorney General Eric H. Holder, Jr. as
        Respondent.
                                           1
FOR PETITIONER:            Troy Nader Moslemi, New York, New
                           York

FOR RESPONDENT:            Stuart F. Delery, Assistant Attorney
                           General; John S. Hogan, Senior
                           Litigation Counsel; Nicole N.
                           Murley, Trial Attorney, Office of
                           Immigration Litigation, United
                           States Department of Justice,
                           Washington, D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Rijuan Zhang, a native and citizen of the

People’s Republic of China, seeks review of a September 20,

2013 order of the BIA, affirming the April 23, 2012 decision

of Immigration Judge (“IJ”) Jesse B. Christensen denying

Zhang’s applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).            See In

re Rijuan Zhang, No. A201 128 048 (B.I.A. Sept. 20, 2013),

aff’g No. A201 128 048 (Immig. Ct. N.Y.C. Apr. 23, 2012).

Zhang sought such relief based on political persecution in the

form    of   multiple   beatings   by   Chinese   authorities     when

resisting their efforts to force his wife to have abortions

for violating family planning policy. Under the circumstances

of this case, we review the IJ’s decision as modified by the


                                   2
BIA, see Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

522 (2d Cir. 2005), applying well established standards of

review, see 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder,

562 F.3d 510, 513 (2d Cir. 2009).        In doing so, we assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

       For asylum applications governed by the REAL ID Act,

such as Zhang’s, the IJ may, considering the totality of the

circumstances,   base   a   credibility       finding   on   an   asylum

applicant’s    demeanor,     candor,     or    responsiveness,       and

inconsistencies in his statements and other record evidence,

without regard to whether they go “to the heart of the

applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu

Xia Lin v. Mukasey, 534 F.3d 162, 163-65 (2d Cir. 2008).

      Here, inconsistencies and omissions in Zhang’s testimony

and his asylum application and Zhang’s failure to rehabilitate

his   credibility   with    reasonably    available     corroborating

evidence support the IJ’s credibility determination.              Zhang

testified that he went to a hospital to seek medical treatment

after he was detained and beaten in 2000, but his asylum

application and written statement do not mention the hospital

visit. When asked to explain this omission, Zhang stated that

there was nothing to mention. The IJ reasonably found Zhang’s

                                 3
explanation unpersuasive.             See Diallo v. Gonzales, 445 F.3d
624, 630 (2d Cir. 2006) (stating that IJ is not required to

credit    “an    asylum    applicant’s      explanations    for   apparent

inconsistencies or contradictions in the record”); Xiu Xia Lin

v. Mukasey, 534 F.3d at 166 n.3 (“An inconsistency and an

omission are . . . functionally equivalent.”).

       The      agency     also       reasonably relied on internal

inconsistencies in Zhang’s testimony.                  For example, Zhang

testified inconsistently as to whether the family planning

authorities arrested him in 2000.                   Zhang’s testimony and

evidence were also contradictory as to whether he applied for

a birth permit in 2000, 2002, or not at all.              Zhang’s counsel

acknowledged this inconsistency, arguing that it was minor and

that    Zhang    only    had   five    years   of    education.    The    IJ

reasonably found these explanations insufficient.

       Zhang also testified inconsistently regarding whether he

was fired from his job after authorities arrested him in 2010,

or simply did not return to work.               Zhang argues that this

inconsistency was “nonexistent” because there was more than

one reason why he did not return to work.                  Zhang does not

explain, however, why he did not state that he was terminated

when he was first asked why he did not return to work.                   The

agency reasonably found that Zhang’s failure to mention his


                                        4
termination       until   prompted       by   the   IJ   undermined   his

credibility, and that his explanation that he “did not listen

clearly” was unpersuasive.       See Majidi v. Gonzales, 430 F.3d
77, 80-81 (2d Cir. 2005) (holding that IJ need not accept

plausible explanation for inconsistency unless reasonable

fact-finder would be compelled to do so).

      Finally, the agency reasonably found that Zhang failed to

provide reasonably available corroborating evidence sufficient

to rehabilitate his credibility in light of his inconsistent

testimony.     See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007).       Zhang did not present evidence of either his

alleged medical treatment in 2000 or his wife’s alleged

abortions and sterilization.         The IJ also reasonably gave the

letter from Zhang’s wife limited evidentiary weight because

she   was    an    interested   witness       unavailable    for   cross-

examination.      See Xiao Ji Chen v. U.S. Dep’t of Justice, 471
F.3d 315, 342 (2d Cir. 2006) (stating that weight afforded to

applicant’s evidence “lies largely within the discretion of

the IJ” (internal quotation marks omitted)).

      In sum, we identify no error in the agency’s adverse

credibility determination.       Accordingly, we need not discuss

Zhang’s application for withholding of removal and CAT relief

separately from his claim for asylum, as all three fail for
                                     5
lack of credible evidence. See 8 U.S.C. § 1158(b)(1)(B)(iii);

Xiu Xia Lin, 534 F.3d at 167; see also Paul v. Gonzales, 444
F.3d 148, 155-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    Any    pending      request   for   oral   argument   in   this

petition   is    DENIED   in    accordance     with   Federal    Rule   of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk of Court




                                    6